ON MOTION FOR REHEARING.
HAWKINS, Judge.
The opinion affirming the judgment was rendered on December 2, 1936. On December 28, 1936, the Clerk of this court received from appellant’s attorney a motion for rehearing. It reached the Clerk eleven days too *532late. The reasons set forth in the motion attempting to excuse the delay are not regarded as sufficient, and even if they were, the facts stated in the motion are in no way verified. We further observe that appellant’s motion for new trial setting up new evidence which was not available to appellant upon the trial was not sworn to. This has always been held necessary. See Denning v. State, 48 S. W. (2d) 643, and cases therein cited.
Appellant’s motion for rehearing is overruled.

Overruled.